     Case 2:19-cr-00527-ODW Document 212 Filed 08/18/20 Page 1 of 8 Page ID #:1200




1
2
3
4
5
6
7
8
9
10
11
12
13
14
                              UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17   UNITED STATES OF AMERICA,                        CR No. 2:19-CR-00527-ODW-2
18               Plaintiff,                           ORDER SETTING FORTH FACTUAL
                        v.                            FINDINGS PURSUANT TO
19
                                                      THE CARES ACT
20   SARA SOULATI,
21               Defendant.
22
23         The Court, having read and considered the parties’ stipulation regarding request
24   for an order setting forth factual findings regarding the necessity of proceeding by video
25   teleconference in this case, hereby issues the following factual findings:
26         (1)    On March 13, 2020, the President of the United States issued a
27   proclamation declaring a National Emergency in response to the COVID-19
28   (Coronavirus Disease) pandemic.
                                                  1
     Case 2:19-cr-00527-ODW Document 212 Filed 08/18/20 Page 2 of 8 Page ID #:1201




1          (2)    The Governor of the State of California declared a Proclamation of a State
2    of Emergency to exist in California on March 4, 2020. Health Officers from Los
3    Angeles, Riverside, Orange, San Bernardino, Santa Barbara, San Luis Obispo, and
4    Ventura Counties subsequently issued local emergency orders and proclamations related
5    to public gatherings.
6          (3)    To date, tens of thousands of people within the Central District of California
7    have been confirmed to be infected with COVID-19 and the number of those infected
8    continues to rise, causing an emergency pandemic.
9          (4)    In their continuing guidance, the Centers for Disease Control and
10   Prevention and other public health authorities have suggested the public avoid social
11   gatherings in groups of more than 10 people and practice physical distancing (within
12   about six feet) between individuals to potentially slow the spread of COVID-19. The
13   virus is thought to spread mainly from person-to-person contact, and no vaccine
14   currently exists.
15         (5)    These social distancing guidelines -- which are essential to combatting the
16   virus -- are generally not compatible with holding in-person court hearings.
17         (6)    On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and
18   Economic Security Act (“CARES Act”), which authorized the Judicial Conference of the
19   United States to provide authority to Chief District Judges to permit certain criminal
20   proceedings to be conducted by video or telephonic conference.
21         (7)    Under § 15002(b) of the CARES Act, “if the Judicial Conference of the
22   United States finds that emergency conditions due to the national emergency declared by
23   the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect
24   to the Coronavirus Disease 2019 (COVID–19) will materially affect the functioning of
25   either the Federal courts generally or a particular district court of the United States, the
26   chief judge of a district court . . . specifically finds, upon application of the Attorney
27   General or the designee of the Attorney General, or on motion of the judge or justice,
28   that felony pleas under Rule 11 of the Federal Rules of Criminal Procedure and felony
                                                 2
     Case 2:19-cr-00527-ODW Document 212 Filed 08/18/20 Page 3 of 8 Page ID #:1202




1    sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be
2    conducted in person without seriously jeopardizing public health and safety, and the
3    district judge in a particular case finds for specific reasons that the plea or sentencing in
4    that case cannot be further delayed without serious harm to the interests of justice, the
5    plea or sentencing in that case may be conducted by video teleconference, or by
6    telephone conference if video teleconferencing is not reasonably available.”
7          (8)    On March 29, 2020, the Judicial Conference of the United States made the
8    appropriate findings as required under the CARES Act, finding specifically that
9    “emergency conditions due to the national emergency declared by the President under
10   the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the Coronavirus
11   Disease 2019 (COVID-19) have materially affected and will materially affect the
12   functioning of the federal courts generally.”
13         (9)    On March 29, 2020, the Chief Judge of this District also made the
14   appropriate findings as required under the CARES Act, finding “that felony pleas under
15   Rule 11 of the Federal Rules of Criminal Procedure and felony sentencings under Rule
16   32 of the Federal Rules of Criminal Procedure cannot be conducted in person without
17   seriously jeopardizing public health and safety. As a result, if judges in individual cases
18   find, for specific reasons, that felony pleas or sentencings in those cases cannot be
19   further delayed without serious harm to the interests of justice, judges may, with the
20   consent of the defendant or the juvenile after consultation with counsel, conduct those
21   proceedings by video conference, or by telephonic conference if video conferencing is
22   not reasonably available.” These findings will remain in effect through at least
23   September 24, 2020.
24         (10) Through this order, I now find that the bond/pre-trial release revocation
25   hearing in this case cannot be further delayed without serious harm to the interests of
26   justice. My specific reasons are as follows:
27
28
                                                 3
     Case 2:19-cr-00527-ODW Document 212 Filed 08/18/20 Page 4 of 8 Page ID #:1203




1             a.    On March 23, 2020, the Chief Judge of this District activated The
2                   Continuity of Operations (“COOP”) Plan for the Central District of
3                   California.
4             b.    Under the COOP Plan, all of the Courthouses of the Central District of
5                   California were closed to the public except for hearings on criminal duty
6                   matters. Hearings by video and telephonic conference could be held by
7                   individual Judges in certain criminal matters, but Judges had no
8                   discretion to hold in-person hearings. The COOP Plan was in effect
9                   through and including June 22, 2020.
10            c.    On May 28, 2020, the Court adopted The Plan for Phased Resumption of
11                  Operations (“Reopening Plan”). The Reopening Plan has three different
12                  phases.
13            d.    Phase 1 began on June 1, 2020. During this Phase, certain staff were
14                  permitted to return to this District’s courthouses to prepare for limited
15                  in-court hearings.
16            e.    Phase 2 began on June 22, 2020. During this Phase, which remains
17                  ongoing, individual Judges have the discretion to hold in-court hearings
18                  in any criminal matter. They may also continue to hold hearings by
19                  video and telephonic conference. Nevertheless, Judges are not permitted
20                  to conduct any jury trials at this time. Judges also remain unable to hold
21                  in-person hearings in most civil matters.
22            f.    The final phase of the Reopening Plan, Phase 3, will be implemented at a
23                  date to be determined. During this Phase, jury trials may resume. As a
24                  practical matter, however, this District is unlikely to conduct a
25                  substantial number of jury trials –- and reach its former capacity –- until
26                  several months after the implementation of Phase 3.
27            g.    On April 9, 2020, the Judicial Council of the Ninth Circuit declared a
28                  judicial emergency in this District pursuant to 18 U.S.C. § 3174(d). The
                                              4
     Case 2:19-cr-00527-ODW Document 212 Filed 08/18/20 Page 5 of 8 Page ID #:1204




1                   Judicial Council declared this emergency because, among other reasons,
2                   the Central District of California is one of the busiest judicial districts in
3                   the country.
4             h.    As described in the report accompanying the Judicial Council’s
5                   declaration, this District currently ranks 3rd in the Ninth Circuit and 12th
6                   nationally in weighted filings, with 692 weighted filings per judgeship
7                   for the 12-month period ending December 31, 2019. Considering the 10
8                   judicial vacancies, the adjusted weighted filings per judge is 1,076.
9                   Overall, the total civil and criminal filings in the District reached 16,890
10                  in 2019.
11            i.    Prior to the Judicial Council declaring the judicial emergency, the
12                  number of criminal cases filed by the U.S. Attorney’s Office had risen
13                  substantially over previous totals. The USAO has represented that the
14                  number of AUSAs in the Central District is at an all-time high, and that
15                  the USAO will soon have approximately 220 AUSAs to prosecute
16                  criminal cases.
17            j.    This District is authorized 27 permanent judgeships, one temporary
18                  judgeship, and has 10 vacancies, the oldest of which has remained
19                  unfilled since 2014. All are categorized as judicial emergencies. There
20                  are eight nominees pending, but due to the COVID-19 pandemic the
21                  status of confirmation hearing dates remains uncertain. Seven active
22                  district judges are eligible to take senior status or retire immediately.
23            k.    Since 2011, this District has requested anywhere from 8 to 13 additional
24                  judgeships. The District has not received any additional permanent or
25                  temporary judgeships since 1990.
26            l.    As the Judicial Conference concluded, the exceptionally large number of
27                  cases pending in this District represents an emergency. A vacancy on a
28                  district court is generally considered an “emergency” if the court’s
                                               5
     Case 2:19-cr-00527-ODW Document 212 Filed 08/18/20 Page 6 of 8 Page ID #:1205




1                   “weighted filings” exceed 600 per judgeship. The Central District of
2                   California’s weighted filings, 692 per judgeship (61 percent above the
3                   Conference standard), are high enough for each Judge’s caseload to be
4                   deemed an emergency.
5             m.    In normal times, these extreme caseloads can interfere with the prompt
6                   resolution of cases and administration of justice in this District. In an
7                   October 2019 letter to the White House and Congress, the former Chief
8                   Judge of this District warned that “[a]s alarming as this is, the situation
9                   may well worsen. Many of the active district judges on the Court who
10                  are eligible to retire continue to serve, despite the ever growing
11                  workload. If all of them chose to retire, only eleven active judges would
12                  remain, putting at grave risk our Court’s ability to serve the millions of
13                  people in the Central District.”
14            n.    The ongoing COVID-19 pandemic will only exacerbate these serious
15                  problems. As described in an April 9 Bloomberg article entitled “Short-
16                  Benched U.S. Trial Courts Face Post-Pandemic Crisis,” districts with
17                  high caseloads and a large number of judicial vacancies -- such as this
18                  District -- will be challenged to deal with the huge backlog of trials,
19                  hearings, sentencings, and other matters once normal operations resume.
20                  In an email to Bloomberg commenting on this article, the former Chief
21                  Judge of this District agreed that the Central District of California will
22                  have a “significant backlog of trials” when normal operations resume.
23                  She further expressed that the Judicial Council’s recent declaration was
24                  “critical for us, given that all ten of our district judge vacancies have
25                  been declared judicial emergencies, and that we have an extremely
26                  heavy caseload.”
27            o.    While individual Judges currently have the discretion to hold in-person
28                  hearings in criminal matters, social distancing guidelines remain
                                               6
     Case 2:19-cr-00527-ODW Document 212 Filed 08/18/20 Page 7 of 8 Page ID #:1206




1                    generally incompatible with in-person hearings. Many parties, including
2                    defendants, counsel, and court staff, are also unable or unwilling to
3                    attend in-person hearings due to legitimate safety concerns. And
4                    transporting detained defendants to these hearings may risk the spread of
5                    COVID-19 within detention facilities, and result in defendants being
6                    subject to quarantines upon their return to these facilities.
7             p.     Given these facts, it is essential that Judges in this District resolve as
8                    many matters as possible via video teleconference and telephonic
9                    hearing. By holding these hearings now, this District will be in a much
10                   better position to work through the backlog of criminal and civil matters
11                   when normal operations resume.
12         (11) I therefore conclude that the bond/pre-trial release revocation hearing in this
13   case cannot be delayed without serious harm to the interests of justice. If the Court were
14   to delay this hearing until it can be held in-person, it would only add to the enormous
15   backlog of criminal and civil matters facing this Court, and every Judge in this District,
16   when normal operations resume.
17         (12) In addition, in this specific case, the bond/pre-trial release revocation
18   hearing cannot be delayed without serious harm to the interests of justice because the
19   defendant is currently detained pending further proceedings and this hearing will
20   determine whether the defendant’s bond/pre-trial release will be revoked and whether the
21   defendant will be further detained pending trial.
22         (13) The defendant in this case consents to proceed with her bond/pre-trial
23   release revocation hearing by video teleconference. Defendant also understands that,
24   under Federal Rules of Criminal Procedure 32 and 43, as well as the Constitution, she
25   may have the right to be physically present at this hearing. Defendant understands that
26   right and voluntarily agrees to waive it and to proceed remotely by video teleconference.
27   Counsel joins in this consent, agreement, and waiver.
28   ///
                                                7
     Case 2:19-cr-00527-ODW Document 212 Filed 08/18/20 Page 8 of 8 Page ID #:1207




1          (14) Based on the findings above, and my authority under § 15002(b) of the
2    CARES Act, the bond/pre-trial release revocation hearing in this case will be conducted
3    by video teleconference on August 24, 2020 at 8:30am, if at the outset of such hearing,
4    defendant makes a knowing and voluntary waiver of her right to an in-person hearing.
5
6          IT IS SO ORDERED.
7
8      August 18, 2020
9      DATE                                       THE HONORABLE OTIS D. WRIGHT
                                                  UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              8
